Citation Nr: 0430021	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  99-20 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether there was clear and unmistakable error in a February 
1980 rating decision which granted service connection for 
schizophrenia and awarded a 50 percent (rather than a 100 
percent) disability rating, effective from May 1979.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to May 
1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

To recount the pertinent procedural history of this matter, 
the veteran did not appeal the original February 1980 rating 
decision, nor did he appeal subsequent November and December 
1980 rating decisions that denied his claim for an increased 
disability evaluation for his service-connected 
schizophrenia, and the RO's decisions became final.  An 
August 1981 claim for an increased rating led to the Board's 
May 1984 decision which denied the veteran's claim for an 
increased evaluation for the service-connected schizophrenia.  
In September 1984, the veteran again sought an increase and, 
by rating action in June 1985, the RO granted an increased 
evaluation, from 50 to 100 percent, effective from September 
1984 (and determined the veteran to be incompetent to handle 
his VA benefits without assistance, from June 1985).

Thereafter, a March 1989 Board decision denied the veteran's 
claim for an effective date earlier than September 1984 for 
the award of the 100 percent disability evaluation for 
schizophrenia.  A June 1990 Board decision found that new and 
material evidence had not been submitted and that there was 
no new factual basis to warrant an earlier effective date for 
the award of the 100 disability evaluation.  At that time, 
the Board noted that the veteran raised a claim of CUE as to 
the February 1980 RO rating decision, and the Board 
accordingly referred the matter of whether there was CUE in 
the 1980 decision to the RO for adjudication.  The veteran 
appealed the Board's June 1990 decision to the United States 
Court of Appeals for Veterans Claims (CAVC) and the Court, by 
decision of a three-judge panel in June 1993, affirmed the 
Board's June 1990 decision.  See Lapier v. Brown, 5 Vet. App. 
215 (1993).  The CAVC held that the effective date assigned 
for the grant of an increased evaluation for schizophrenia, 
based upon the claim filed in September 1984, was the correct 
effective date under the law.  Subsequently, in July 1995, 
the RO again confirmed the 100 percent evaluation, and 
declared the veteran to be competent, effective in August 
1996.

Meanwhile, in an August 1990 rating action, the RO denied the 
veteran's claim alleging CUE in the February 1980 rating 
decision.  In November 1998, the veteran filed a document 
purporting to be a notice of disagreement (NOD) with the RO's 
August 1990 letter that denied CUE in the February 1980 
rating.  Although an NOD is ordinarily ineffective if not 
filed within one year after the issuance of the action sought 
to be appealed, the RO accepted the veteran's November 1998 
correspondence as a valid NOD because it determined that the 
veteran had not been afforded sufficient notice as to his 
appeal rights in 1980.

In March 2000, the veteran filed a motion for reconsideration 
of the Board's decision of May 1984.  That motion was denied 
by the Vice Chairman of the Board in May 2000.  The veteran 
appealed that denial to the CAVC, which, in an Order of March 
2001, dismissed the appeal as premature, on the basis that 
the veteran's appeal to the Board of the issue of CUE in the 
February 1980 rating was still pending.

In August 2001, the Board remanded the veteran's claim as to 
CUE in the RO's February 1980 rating decision to the RO so 
that he could be scheduled for a personal hearing.  In so 
doing, the Board noted that the veteran also had pending 
before the Board a motion for revision of prior Board 
decisions, dated in May 1984, March 1989, and June 1990, on 
the basis of CUE, pursuant to 38 U.S.C.A. § 7111 (West 2002).  
In its August 2001 remand, the Board further advised that the 
motion for revision of prior Board decisions would be held in 
abeyance until the issuance of a decision in the present 
appeal.  The motion for revision of the Board's prior May 
1984, March 1989, and June 1990 decisions is now the subject 
of a separate Board determination, issued under a separate 
docket number.

In February 2003, the veteran, sitting in Albany, New York, 
testified at a hearing, via videoconference, before the 
undersigned, sitting on Travel Board at the RO in New York, 
New York.

In an August 2003 decision, the Board denied the veteran's 
claim of CUE in the RO's February 1980 rating decision.

The veteran appealed the Board's August 2003 decision to the 
CAVC.  In that litigation, a Joint Motion for Remand was 
filed by the appellant and VA General Counsel, averring that 
remand was required for the Board to address whether the 
February 1980 was final and whether the veteran's August 1980 
statement could be considered a timely NOD as to the February 
1980 rating decision.  In an Order of June 2004, the CAVC 
vacated the Board's decision and remanded the matter, 
pursuant to the joint motion.  A copy of the CAVC's Order in 
this matter has been placed in the claims file.


FINDINGS OF FACT

1.  The February 1980 decision that granted service 
connection for schizophrenia and awarded a 50 percent 
disability rating, effective from May 1979, was reasonably 
supported by the evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied in 
not assigning a 100 percent evaluation, as is now contended.

2.  The appellant has failed to allege any kind of error of 
fact or law in the February 1980 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, as to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.

3.  In November and December 1980 and in December 1981, the 
RO denied the veteran's claim for an increased rating; and, 
in a May 1984 decision, the Board denied an increased rating 
for schizophrenia.

4.  The February 1980 rating decision was subsumed by the May 
1984 Board decision which denied entitlement to an increased 
rating for schizophrenia.


CONCLUSION OF LAW

The February 1980 rating decision that granted service 
connection for schizophrenia and awarded a 50 percent rating, 
effective from May 1979, was not a product of clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the service medical records shows that, in 
February 1979, the veteran was seen in the clinic because of 
strange behavior.  The diagnosis was possible alcohol abuse 
versus possible acute schizophrenic reaction.  In March 1979 
the veteran was again diagnosed with possible alcohol abuse, 
as well as possible acute schizophrenic reaction.

A March 1979 clinical evaluation reveals that the veteran was 
fidgety.  His eyes were constantly shifting, and he had poor 
eye contact.  He smiled inappropriately, seemingly responding 
to auditory hallucinations, and looked preoccupied.  His 
speech was loose, tangential, and sometimes incoherent.  He 
described feelings of confusion in his mind, difficulty with 
keeping his thoughts, and perceptual distortions such as 
feeling like a frog, that his body was not his, and that he 
was a creature and not a human being.  He admitted to 
auditory hallucinations, mainly male voices, but he could not 
discern what they were saying.  He described feelings of 
losing the boundaries of his environment, and of anxiety, 
fear, and depression. His memory seemed intact, and he denied 
any homicidal or suicidal thoughts.  The veteran was oriented 
in all spheres, his judgment was poor, and he had no insight 
into his condition.  The diagnosis was acute schizophrenic 
episode, severe, improved, manifested by confusion, 
perplexity, emotional turmoil, perceptive disturbances, ideas 
of reference, and auditory hallucinations.  The 
predisposition was noted to be moderate, with schizoid 
personality.  The degree of impairment was noted as marked 
for military duty, and considerable for civilian social and 
vocational rehabilitation.

A March 1979 Medical Board Evaluation shows the veteran was 
diagnosed with acute schizophrenic episode, severe, improved, 
with episodic excessive drinking secondary to the underlying 
psychopathology.

An April 1979 Physical Evaluation Board report shows that the 
veteran was diagnosed with acute episode schizophrenia, 
improved, with considerable impairment of social and 
industrial adaptability.

Post-service, the veteran underwent VA examination in 
December 1979.  According to the examination report, he had 
resided with his parents since his discharge.  He was 
employed with the Plattsburgh News Company doing inventory 
work, and earned $464 per month.  He did not receive medical 
treatment.  He had been seen for a while by a psychiatrist at 
the Plattsburgh Air Force Base (AFB), but thought he was not 
being helped and did not report after August 1979.  

On psychiatric examination, it was noted that the veteran was 
marginally presentable, perplexed, anxious, responding to 
paranoid phenomena, and feeling "not in control" during the 
interview.  He reported drinking heavily, once or twice a 
week.  He thought of suicide and was oriented to time, place, 
and person.  His thought processes were definitely illogical, 
with paranoid thinking, auditory hallucinations, ideas of 
depersonalization, and derealization, perplexity, and a sense 
of not being in control noted.  With regard to the veteran's 
affect, the examiner found ambivalence, difficulties in 
dealing with anger, loss of esteem, depression with self-
destructive ideation, and escape into alcohol.  There was, at 
best, marginal insight.  Judgment in terms of competency was 
considered satisfactory.

A December 1979 report from the Plattsburgh AFB Hospital 
indicates that the veteran presented in August 1979 and 
requested medication.  He was casually dressed and clean-
shaven, and his hair was reasonably groomed.  He was sociable 
and cooperative, with some suspicious facial expressions.  He 
became rather tense and restless, and his speech became 
circumstantial, with loosening of association of ideas.  He 
was oriented to three spheres and appeared to be in good 
grasp of his situation.  The diagnosis was schizophrenia, 
chronic, undifferentiated, with a need to "rule out" drug-
induced psychosis.  On subsequent visits he admitted to 
auditory hallucinations, in that he heard the voices of God 
and other people blaming him for his wrongdoing.  He was also 
seen in September 1979.

In a February 1980 rating decision, the RO granted the 
veteran's claim for service connection for schizophrenia, 
secondary to episodic excess drinking, and assigned a 50 
percent disability rating under Diagnostic Code 9205.  The 
effective date for that evaluation was established in May 
1979, on the day after the veteran's separation from service.  
In May 1980, the RO advised the veteran of the action taken 
on his claim.

In a written statement dated August 14, 1980, the veteran 
thanked the RO for its "award notice dated 5/15/80 granting 
a 50% service-connected disability for my nerves."  He said 
"I do believe my condition is more severe than you have 
indicated because I am unable to function in a job and am 
experiencing severe difficulties in social matters."  The 
veteran requested that he be scheduled for another VA 
examination and considered for an increased disability 
evaluation.  

In a September 1980 letter, the RO advised the veteran that a 
VA examination was being arranged in conjunction with his 
claim for benefits, and records show that the requested VA 
examination was scheduled later that month.  In an October 
1980 Reference Slip in the file, it was noted that the 
veteran wished to cancel his claim, as per a phone call with 
his service officer.  In November 1980, his claim for a 
rating in excess of 50 percent for schizophrenia was denied.  

Rating decisions in December 1980 and December 1981 also 
denied an increased disability evaluation.  The veteran 
subsequently perfected an appeal as to the RO's December 1981 
denial.  In a May 1984 decision, the Board denied the 
veteran's claim for a rating in excess of 50 percent for his 
service-connected schizophrenia.


In the May 1989 written statement in which he raised a claim 
regarding CUE in the February 1980 rating decision, the 
veteran argued that the RO failed to properly and thoroughly 
examine all the evidence that was subsequently considered by 
the Social Security Administration (SSA) in a total 
disability determination that was effective from November 
1979.  He attached a copy of the SSA award letter, dated in 
June 1988, and contended that the rating criteria used by VA 
and SSA are very similar in nature and should have yielded 
basically the same results.

During his February 2003 videoconference hearing before the 
undersigned, the veteran testified in support of his 
assertion that, immediately after service, his psychiatric 
disability warranted a 100-percent disability rating.  He 
further testified that the RO placed excessive weight upon 
his in-service evaluations rather than his post-service 
examination and hospitalizations.

II.  Legal Analysis

A.  Preliminary Matter - Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other tings, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed.Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).

Given the nature of a claim to revise an earlier final RO 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since, as 
discussed below, the evaluation of such a claim is based upon 
the record as it was constituted at the time of the decision 
as to which revision is sought.  As to procedure, the Board 
notes that the RO advised the veteran and his representative 
as to the appropriate laws and regulations relating to CUE 
claims, in the detailed September 1998 statement of the case 
(SOC).  Moreover, the CAVC has held that "as a matter of 
law, the VCAA is inapplicable to CUE claims."  Sorakubo v. 
Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

B.  Discussion

The veteran failed to perfect an appeal of the February 1980 
rating decision.  Therefore, that decision became final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1980); 38 U.S.C.A. § 7105(c) (2002); see 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004).  Such a final decision 
may, however, be reversed or amended where evidence 
establishes that it was a product of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2004).  That regulation is of 
long standing, and has been codified in statute, at 38 
U.S.C.A. § 5109A (West 2002).

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The CAVC has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir.) (expressly adopting the "manifestly 
changed the outcome" language in Russell, supra), cert. 
denied, 120 S. Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of the VARO's actions in 1980 in determining whether CUE 
existed.

The veteran's CUE argument essentially amounts to an 
assertion that the RO improperly weighed the available 
medical and service evidence in 1980.

The veteran has presented arguments that in effect amount to 
a disagreement with how the RO weighed the facts in February 
1980.  He has argued that the RO did not give enough 
significance to the December 1979 VA examination report, and 
that the RO placed excessive weight on the service medical 
records.  The fact remains that mere disagreement with the 
RO's weighing of medical evidence extant in February 1980 
does not amount to CUE.  Russell v. Principi, 3 Vet. App. at 
313-14.  There is no indication that an error was committed 
which is undebatable, or as to which reasonable minds could 
not differ, and no indication that the RO wrongly applied 
governing law or considered the wrong facts in arriving at 
its determination that no more than a 50 percent rating was 
warranted for schizophrenia.  The Board concludes that, in 
that respect, the February 1980 rating decision was in 
accordance both with the evidence of record at that time, and 
with controlling legal criteria.

Although the veteran is free to argue, as he has, that 
certain evidence then of record could be interpreted to 
support a conclusion contrary to that reached by the RO, 
i.e., that schizophrenia was productive of more than 50 
percent disability at the time of the February 1980 rating 
decision, this contention is not sufficient to meet the 
rigorous standard of CUE.  The record shows that the RO's 
conclusion that schizophrenia was considered 50 percent 
disabling was based upon the service medical records and 
other evidence then of record, including post-service medical 
records.  The Physical Evaluation Board determined, shortly 
before the veteran's separation from active duty, that his 
schizophrenia had improved, and manifested considerable 
impairment of social and industrial adaptability.  That 
assessment comports with the rating criteria then in effect 
in the VA General Rating Formula for Psychotic Disorders, at 
a 50 percent level of disability.

Under the criteria for evaluating schizophrenia in effect at 
the time of the February 1980 rating decision by the RO, a 
100 percent rating was assigned for active psychotic 
manifestations of such extent severity, depth, persistence, 
or bizarreness as to produce complete social and industrial 
inadaptability.  A 70 percent rating was assigned where there 
was lesser symptomatology than above, such as to produce 
severe impairment of social and industrial adaptability.  A 
50 percent evaluation required considerable impairment of 
social and industrial adaptability.  A 30 percent evaluation 
required definite impairment of social and industrial 
adaptability.  A 10 percent evaluation required mild 
impairment of social and industrial adaptability, and a 
noncompensable rating was assigned for psychosis in full 
remission.  See 38 C.F.R. § 4.132, Schedule of Ratings - 
Mental Disorders; Psychotic Disorders (1979).

The Board recognizes that words such as "considerable" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, adjudicators must 
evaluate all of the evidence to the end that rating decisions 
are "equitable and just."  38 C.F.R. § 4.6.  Moreover, the 
use of terminology such as "moderate" and "severe" by VA 
examiners and others, although evidence to be considered in 
the rating decision, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding the assignment of a disability rating.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 4.2, 4.6.


We are also aware that, long after the issuance of the rating 
now in issue, the VA General Counsel, in pertinent part, 
employed the phrase "rather large in extent or degree" as a 
description of the considerable impairment that would warrant 
an evaluation of 50 percent.  VAOPGCPREC 9-93 (Nov. 9, 1993).

Because the appellant's argument is really no more than a 
dispute with how the evidence was weighed and evaluated, it 
cannot provide a basis to support a finding of CUE as a 
matter of law.  The gravamen of his appeal is that the RO 
gave insufficient weight to the December 1979 VA examination 
report.  The RO did, however, address the findings of that 
examination at length in its February 1980 rating decision.  
The Board agrees that the RO's conclusion may be debatable, 
but, given the evidence that the veteran was employed and was 
not currently receiving medical care, the RO's determination 
that the veteran exhibited no more than "considerable" 
impairment of social and industrial adaptability is not 
manifestly erroneous.  The next higher evaluation, 70 
percent, would have required "severe" impairment of social 
and industrial adaptability, and the evidence of record does 
not unequivocally support that degree of disability.  In any 
event, the veteran urges that he should have been evaluated 
at 100 percent at that time.  Regardless of how the Board 
might have decided the question had it been presented to us 
in the first instance, we categorically find that the record 
before the 1980 RO adjudicators did not undebatably evince 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce complete 
social and industrial inadaptability.

The Board is cognizant of the veteran's assertion, in his 
1989 original claim for CUE as to the February 1980 rating 
decision, that he was awarded SSA disability benefits, 
apparently based in part upon his psychiatric disorder, 
effective from November 1979.  He argued that VA and SSA used 
similar rating criteria and should have yielded the same 
conclusions regarding the level of his disability.  However, 
the Board observes that SSA, in fact, employs different 
criteria than does VA in determining total disability and, 
thus, the Board is not required to reach the same conclusion 
(regarding an earlier effective date for the award of an 
increased rating), as the statutes and regulations governing 
the VA adjudications are substantially different from those 
governing SSA adjudications.  See e.g., Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  The CAVC has also held that SSA 
decisions with regard to unemployability are not controlling 
for purposes of VA adjudications, although SSA's decision is 
"pertinent" to a determination of appellant's ability to 
engage in substantially gainful employment."  Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).

Further, during his personal hearing in 2003, the appellant 
made reference to medical treatment received after December 
1979 in support of his claim.  These records show that he 
received ongoing psychiatric treatment over the years.  Such 
evidence, however, is not pertinent to the CUE issue now 
under consideration.  As discussed above, in order to 
determine whether CUE exists, a review of the law and 
evidence that was before the rating board "at that time" 
must be undertaken.  38 C.F.R. § 3.104(a).  This is obviously 
dissimilar to a new-and-material-evidence analysis, in which 
newly submitted evidence may be considered in determining 
whether a previously denied claim may be reopened.  In short, 
the medical records to which the appellant now makes 
reference, all of post-1980 vintage, may not be considered in 
connection with the present CUE issue.

The veteran's current representative has also variously cited 
the case of Best v. Brown, 10 Vet. App. 322 (1997), evidently 
in support of a contention that the veteran's August 1980 
written statement should have been construed by the RO as a 
timely NOD as to the RO's February 1980 rating decision that 
awarded the 50 percent evaluation for schizophrenia, i.e., a 
claim for an increased rating and, thus, that the February 
1980 decision is not final.  However, in Best, it appears 
that the RO had not properly notified the claimant in that 
case that a particular disorder had been denied.  In the 
present case, a May 1980 letter from the RO to the veteran 
clearly advised the veteran of the grant of service 
connection for schizophrenia, and of the award of the 50 
percent disability evaluation.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Under VA regulations, an appeal consists of a 
timely filed NOD in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2003).  The Board would concede 
that a close review of the veteran's August 1980 statement 
indicates that it is not beyond the realm of possibility that 
the statement could have been construed as a NOD, although 
the RO apparently considered the statement as a new claim for 
an increased rating.  The RO complied with the veteran's 
request for a new VA examination, which was scheduled in 
September 1980.  But, as noted above, it is clear in the file 
that the veteran advised the RO that he did not wish to 
pursue the claim.

Even assuming, arguendo, that the veteran's August 1980 
statement was considered a timely NOD with the February 1980 
rating decision, the Board notes that in November and 
December 1980 and in December 1981, the RO denied his claim 
for an increased rating.  Most important, in a May 1984 
decision, the Board denied the veteran's claim for an 
increased rating for the service-connected schizophrenia.  A 
decision issued by the Board is final.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104(a)(1) (2004).  
When the Board affirms a determination of the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1103, 20.1104 (2004).  If the rating 
decision is deemed subsumed by a supervening Board decision, 
then as a matter of law the rating decision cannot be the 
subject of a claim of clear and unmistakable error.  Rather, 
in that case, the claimant "must proceed before the Board 
and urge that there was clear and unmistakable error" in the 
Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. 
Cir. 2000).   The matter of whether there was CUE in the May 
21, 1984, Board decision is the subject of a separately 
docketed response to the veteran's motion for revision of the 
Board's May 1984 decision.

In summary, the Board finds that the appellant has not 
established that the RO was "undebatably incorrect" in its 
February 1980 decision that his schizophrenia did not warrant 
a 100 percent disability evaluation.   See Russell, supra, 3 
Vet. App. at 319.  Accordingly, the Board concludes that the 
appellant has not set forth specific allegations of error, of 
either fact or law, which would warrant a finding of CUE in 
that rating decision.  The Board concludes that the February 
1980 rating decision was not a product of CUE, and the 
appellant's claim must therefore be denied.




ORDER

The February 1980 rating decision that granted service 
connection for schizophrenia and awarded a 50 percent 
disability rating, effective from May 1979, was not clearly 
and unmistakably erroneous.  The appeal is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



